DETAILED ACTION
Introduction
This office action is in response to applicant’s amendment filed 3/23/2022. Claims 1-3, 5-11, 13-19 and 21-23 are currently pending and have been examined. Applicant’s IDS have been considered. There is no claim to foreign priority.	
	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 3/23/2022 have been fully considered, and are persuasive, however, a new rejection is made in view of DeNero et al. (US 2013/0275118). The applicant’s arguments with respect to pending claim(s) have been considered but are also moot because the new ground of rejection does not rely on the new combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The Examiner further notes, that the claimed amendment provides a different scope from the previous claim set.
The Examiner has incorporated DeNero et al. (US 2013/0275118), which explicitly teaches determining alternative content, based on translated content 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-11, 13-19 and 21-23 are rejected under 35 U.S.C. 102(a1) as being anticipated by Ermann et al. (Ermann, US 9,262,407) in view of Shinohara et al. (Shinohara, US 10,373,191), and further in view of DeNero et al. (DeNero, US 2013/0275118).
As per claim 1, Ermann teaches a system, comprising: 
at least one processing device comprising a processor operatively coupled to a memory, wherein the at least one processing device, for a given content presentation (Fig. 1, C.4 lines 10-38-his processor and memory, and user interface layout optimization), is configured to: 
obtain content in a source language and a content design structure that is consistent with the source language content (C.7 lines 34-67-his integrated development environment (IDE), source language, English, and corresponding design structure for the original content via original layout); 

evaluate the translated content for one or more inconsistencies with respect to the content design structure (ibid-his determined incorrect layout for the evaluated content and layout requirements for the translated language); and 
adapt one or more inconsistent portions of translated content to generate one or more adapted portions of translated content that are consistent with the content design structure such that the given content presentation is localized for the at least one destination language (ibid-his layout issues corrected/adapted by the implementation of layout requirements to provide correct presentation of the destination language in the design structure, ibid, see C.8 line 66-C.7 line 36-for expatiation, Figs 1-4-for further expatiation). 
wherein adapting one or more inconsistent portions of translated content to generate one or more adapted portions of translated content that are consistent with the content design structure further comprises:
identifying one or more portions of alternative content, [based on the translated content and within the at least one destination language], that have a same or similar meaning to the one or more inconsistent portions of translated 
replacing the one or more inconsistent portions of translated content with the one or more portions of alternate content (ibid-see also C.8 lines 3-19-his selected alternate content, consistent with dimension for output). 
Thus, it would have been obvious to one of ordinary skill in the linguistics art, before the effective filing date of the invention, as all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (computer implemented techniques and algorithms combining processes and steps in natural language processing), in view of the teachings of Ermann with  and Shinohara to combine the prior art element of adapting translated content to accommodate a design structure as taught by Ermann with adapting the content via synonymous alternatives as taught by Shinohara as each element performs the same function as it does separately, as the combination would yield predictable results, KSR International Co. v. Teleflex Inc., 550 US. -- 82 USPQ2nd 1385 (2007), wherein the predictable result would be accommodating a design structure display constraints utilizing content with a similar meaning which satisfies the constraints (ibid-Shinohara).
The above combination lacks explicitly teaching that which DeNero teaches identifying one or more portions of alternative content, based on the translated content and within the at least one destination language, that have a similar meaning (Fig. 3, paragraphs [0037-0039]-his explicit alternative content based on the generated translated content and a target language). 
Thus, it would have been obvious to one of ordinary skill in the linguistics art, before the effective filing date of the invention, as all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (computer implemented techniques and algorithms combining processes and steps in natural language processing), in view of the teachings of Ermann with  and Shinohara to combine the prior art element of adapting translated content to accommodate a design structure as taught by Ermann with adapting the content via synonymous alternatives as taught by Shinohara with generating the synonyms as taught by DeNero as each element performs the same function as it does separately, as the combination would yield predictable results, KSR International Co. v. Teleflex Inc., 550 US. -- 82 USPQ2nd 1385 (2007), wherein the predictable result would be accommodating a design structure display constraints utilizing content with a similar meaning which satisfies the constraints, using an output synonym set generated from a target language providing a level of synonym accuracy based on the target language (ibid-Shinohara, DeNero).
As per claims 2, 10 and 18, Ermann further teaches the system of claim 1, wherein evaluating the translated content for one or more inconsistencies with respect to the content design structure further comprises determining one or more dimensions associated with components of the content design structure for which a portion of the translated content is out of scope (ibid-, see also C.7 lines 60-63, C.8 lines 56-63-his incorrect portrayal and corresponding percentage dimension and expansion value set for components of the design structure). 
As per claims 3, 11 and 19, Ermann further teaches the system of claim 2, wherein a portion of translated content is out of scope when the portion of translated content is one of truncated and misaligned in the content design structure as compared with the corresponding portion of source language content (ibid-C.6 line 5-10, C.9 line 1-23, his truncation, alignment, incorrect portrayal based on truncated content as compared to the original content and subsequent 
As per claims 5, 13 and 17, Ermann with Shinohara with DeNero further make obvious the system of claim 1, wherein identifying obtaining one or more portions of alternative content within the at least one destination language that have a same or similar meaning to the one or more inconsistent portions of translated content and that are consistent with one or more dimensions associated with corresponding components of the content design structure further comprises using a natural language processing pipeline (ibid-Shinohara, see also C.7 lines 55-C.8 line 3-his text analysis, linguistic processing, and corresponding dimensions/size associated with the design structure for presentation, including the same or similar meaning translation, ibid-DeNero-see alternative content discussion, see claim 4 for reasons and rationale).
As per claims 6 and 22, Ermann further teaches the system of claim 1, wherein the at least one processing device is further configured to: support multiple destination languages; and 
determine a destination language from the multiple destination languages that is most consistent with the content design structure (C.9 lines 25-56-his determination of destination language from multiple destination languages, and 
As per claims 7, 15 and 23, Ermann further teaches the system of claim 1, wherein the content presentation localized for the at least one destination language is at least one web page (ibid-C.9 lines 15-20-see his web components and images and page discussion, for translation or localization to the destination language, see claim 1, translation discussion). 
As per claims 8 and 16, Ermann further teaches the system of claim 1, wherein the content in the source language comprises one or more of text, an image and a design element (ibid-see claims 1, 7, images, components, text and design/layout discussion, C.9 lines 15-65).
As per claim 9, claim 9 sets forth limitations similar to claim 1 and is thus rejected under similar reasons and rationale, wherein the system is deemed to embody the method, such that Ermann with Shinohara with DeNero make obvious a method (Ermann, C.1 lines 23-40), comprising: obtaining, for a given content presentation, content in a source language and a content design structure that is consistent with the source language content (ibid-see claim 1, corresponding and similar limitation); translating the source language content to content in at least one destination language (ibid); evaluating the translated 
wherein the steps are performed by at least one processing device comprising a processor operatively coupled to a memory (ibid-Ermann, see also Fig. 1, C.4 lines 10-65). 
As per claim 14, Ermann further teaches method of claim 9, further comprisng determining a destination language from multiple destination 
As per claim 17, claim 17 sets forth limitations similar to claim 1 and is thus rejected under similar reasons and rationale, wherein an article of manufacture comprising a non-transitory processor-readable storage medium having stored therein program code of one or more software programs is deemed to embody the system, such that Ermann teaches an article of manufacture comprising a non-transitory processor-readable storage medium having stored therein program code of one or more software programs, wherein the program code when executed by at least one processing device causes said at least one processing device to perform steps of (Fig. 1, C.4 lines 10-65): obtaining, for a given content presentation, content in a source language and a content design structure that is consistent with the source language content (ibid-see claim 1, corresponding and similar limitation); translating the source language content to content in at least one destination language (ibid); evaluating the translated content for one or more inconsistencies with respect to the content design structure (ibid); and adapting one or more inconsistent portions of translated .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (See PTO-892).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAMONT M SPOONER whose telephone number is (571)272-7613. The examiner can normally be reached 8:00 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571)272-5551. The 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAMONT M SPOONER/           Primary Examiner, Art Unit 2657                                                                                                                                                                                             
lms
3/26/22